DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Applicant is advised that should claim 23 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zommer (USPGPUB DOCUMENT: 2013/0328204, hereinafter Zommer).


Re claim 14 Zommer discloses in Fig 1-15 a direct bonded copper (DBC) substrate, comprising: a ceramic tile (3); an intermediate metal layer(6/13) disposed between the ceramic tile and a sinter material layer (19) disposed on a side of the ceramic tile(top side 3), the sinter material layer being made of metal particles (silver nanoparticle)[0050]; a leadframe (leadframe)[0058] sinter bonded (by way of 31/30/24/26) to the side of the ceramic tile(top side 3) by the sinter material layer (21).



Re claim 16 Zommer disclose the DBC substrate of claim 14, wherein the ceramic tile(3) is at least one of an alumina tile, an aluminum nitride tile (AlN)[0042 of Zommer], a silicon nitride, or a boron nitride tile.

Re claim 19 Zommer disclose the  DBC substrate of claim 14, wherein the sinter material layer(19) includes a silver-based sinter material(silver nanoparticle)[0050], copper-based sinter material, gold-based sinter material, or a combination thereof.

Re claim 21 Zommer discloses the DBC substrate of claim 14, wherein the leadframe sinter bonded to the side of the ceramic tile is free of temperature-induced warpage caused by sinter temperatures greater than 1000 °C.

The limitation " wherein the leadframe sinter bonded to the side of the ceramic tile is free of temperature-induced warpage caused by sinter temperatures greater than 1000 °C " is only a statement of the inherent properties of the leadframe, sinter bond and ceramic layers. Zommer discloses a leadframe sinter bonded to the side of the ceramic tile comprising material substantially identical to that of the sinter bond of the instant application, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 22, 24, 26, 30, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer in view of Liu (USPGPUB DOCUMENT: 2017/0025335, hereinafter Liu).


Re claim 22 Zommer discloses in Fig 1-15 an assembly, comprising:
a ceramic tile (3) having an intermediate metal layer(6/13) disposed between an unsintered sintering precursor material layer (19 in Fig 9) and a first side (top of 3) and a second side of the ceramic tile (bottom of 3);
a first leadframe(leadframe)[0058 of Zommer] coupled to the unsintered sintering precursor material layer(19 in Fig 9) on the first side of the ceramic tile; 

Zommer does not specifically teach 
a second leadframe coupled to the unsintered sintering precursor material layer on the second side of the ceramic tile such that the ceramic tile is disposed between the first leadframe and the second leadframe, the assembly forming a precursor of a direct bonded copper (DBC) substrate.

Liu discloses in Fig 1 & 2 a second leadframe (16 of Liu), the assembly forming a precursor of a direct bonded copper (DBC) substrate (24/26)[0038 of Liu].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Liu to the teachings of Zommer in order to avoid degradation of the performance of the devices because of increased parasitics such as parasitic capacitance and parasitic inductance[0004, Liu].  In doing so, a second leadframe (16 of Liu) coupled to the unsintered sintering precursor material layer (19 in Fig 9 of Zommer) on the second side of the ceramic tile(3 of Zommer) such that the ceramic tile is disposed between the first leadframe(leadframe)[0058 of Zommer] and the second leadframe(16 of Liu), the assembly forming a precursor of a direct bonded copper (DBC) substrate (24/26)[0038 of Liu].

The limitations “the assembly forming a precursor of a direct bonded copper (DBC) substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 24 Zommer and Liu disclose the assembly of claim 22, wherein the intermediate metal layer(6/13) and the unsintered sintering precursor material layer (19 in Fig 9) sinter bonds the first leadframe(leadframe)[0058]  and the second leadframe(16 of Liu) to the ceramic tile (3) a sintering pressure that is less than 100 MPa and or a sintering temperature that is less than 500 °C.

The limitation " a sintering pressure that is less than 100 MPa and or a sintering temperature that is less than 500 °C " is only a statement of the inherent properties of the intermediate metal, precursor, ceramic and leadframe layers.  Zommer and Liu disclose a layers of intermediate metal, precursor, ceramic and leadframe layers comprising material substantially identical to that of the layers of the instant application, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Re claim 26 Zommer and Liu disclose the  assembly of claim 22, wherein the ceramic tile(3) is at least one of an alumina tile, an aluminum nitride tile (AlN)[0042 of Zommer], a silicon nitride, or a boron nitride tile.

Re claim 30 Zommer and Liu disclose the  assembly of claim 22, wherein the unsintered sintering precursor material layer(19 in Fig 9)  includes one of silver-based sinter material (silver nanoparticle paste)[0070], copper-based sinter material, gold-based sinter material, or a combination thereof.

Re claim 31 Zommer and Liu disclose the  assembly of claim 22, further comprising, at least one semiconductor device die (24/23) coupled to the first leadframe.

Re claim 33 Zommer and Liu disclose the  assembly of claim 22, 

Zommer and Liu do not disclose wherein the first leadframe (leadframe)[0058] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters.

Although Zommer and Liu do not disclose wherein the first leadframe (leadframe)[0058] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the first leadframe (leadframe)[0058] has a thickness of between about 0.05 millimeters and about 3.0 millimeters, and the second leadframe(4)[0029] has a dissimilar thickness of between about 0.1 millimeters and about 5.0 millimeters as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the avoidance of degradation of the performance of the devices because of increased parasitics such as parasitic capacitance and parasitic inductance [0004 of Liu]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Claim(s) 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer in view of Chiang (USPGPUB DOCUMENT: 2010/0288536, hereinafter Chiang)

Re claim 17 Zommer disclose the  DBC substrate of claim 14, 

Zommer does not disclose wherein the leadframe (leadframe)[0058] is an electrically conductive metal trace.

Chiang discloses wherein the leadframe(3’)[0029] is an electrically conductive metal trace (since 3’ is copper this may be interpreted as an electrically conductive metal trace)[0028].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chiang to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 18 Zommer disclose the  DBC substrate of claim 14, 

Zommer does not specifically teach wherein the leadframe is one of an electrically conductive metal trace, a solid metal sheet, a metal foil, or a conductive sheet made of boron nitride, graphite or carbon.

Chiang disclose wherein the leadframe(4)[0029] is one of an electrically conductive metal trace, a solid metal sheet, a metal foil, or a conductive sheet made of boron nitride, graphite or carbon(4 is copper layer this may be interpreted as a conductive sheet)[0028].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chiang to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 20 Zommer disclose the  DBC substrate of claim 14, 

Zommer does not specifically teach wherein the leadframe (leadframe)[0058] has a thickness of between about 0.05 millimeters and about 3.0 millimeters .

Chiang disclose wherein the leadframe(3’)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters (0.02mm to 0.2mm)[claim 2].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chiang to the teachings of Zommer in order to avoid being unable to efficiently transfer heat generated, thereby reducing the service life of the electronic component and adversely affecting the efficiency of the electronic component [0007, Chiang]


Claim(s) 27, 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer and Liu in view of Chiang (USPGPUB DOCUMENT: 2010/0288536, hereinafter Chiang)


Re claim 27 Zommer and Liu disclose the  assembly of claim 22, 

Zommer does not disclose wherein the first leadframe (leadframe)[0058] includes an electrically conductive metal trace.

Chiang discloses wherein the first leadframe(3’)[0029] includes an electrically conductive metal trace (since 3’ is copper this may be interpreted as an electrically conductive metal trace)[0028].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chiang to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 28 Zommer and Liu disclose the  assembly of claim 22, 

Zommer does not specifically teach wherein the second leadframe(4)[0029] includes one of an electrically conductive metal trace, a solid metal sheet, or a metal foil(4 is copper layer this may be interpreted as a conductive sheet)[0028].

Chiang disclose wherein the second leadframe(4)[0029] includes one of an electrically conductive metal trace, a solid metal sheet, or a metal foil (4 is copper layer this may be interpreted as a conductive sheet)[0028].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Chiang to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 32 Zommer and Liu disclose the  assembly of claim 22, 

Zommer does not specifically teach wherein at least one of the first leadframe (leadframe)[0058] or the second leadframe(4)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters (0.02mm to 0.2mm)[claim 2].

Chiang disclose wherein at least one of the first leadframe(3’)[0029] or the second leadframe(4)[0029] has a thickness of between about 0.05 millimeters and about 3.0 millimeters (0.02mm to 0.2mm)[claim 2].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chiang to the teachings of Zommer in order to avoid being unable to efficiently transfer heat generated, thereby reducing the service life of the electronic component and adversely affecting the efficiency of the electronic component [0007, Chiang]




Claim(s) 22-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer and Liu in view of Sato (USPATENT: 4883704, hereinafter Sato)


Re claim 29 Zommer and Liu disclose the  assembly of claim 22, 


Zommer and Liu does not specifically teach wherein the second leadframe includes a conductive sheet made of boron nitride, graphite or carbon (carbonate)[col 12, lines 20-30].

Sato discloses wherein the second leadframe includes a conductive sheet made of boron nitride, graphite or carbon (carbonate)[col 12, lines 20-30].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Sato to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer in view of Gowda (USPGPUB DOCUMENT 2016/0104666, hereinafter Gowda)

Re claim 15 Zommer discloses the DBC substrate of claim 14, wherein a surface of the ceramic tile is metallized by the intermediate metal layer(6/13), 

Zommer does not specifically teach the intermediate metal layer including at least one of a titanitum-nickel-silver (TiNiAg), a nickel-silver (NiAg) layer, or a silver (Ag) layer.

Gowda discloses the intermediate metal layer including at least one of a titanitum-nickel-silver (TiNiAg), a nickel-silver (NiAg) layer  (Nickel-Silver)[0004], or a silver (Ag) layer.


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Gowda to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Claim(s) 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zommer and Liu in view of Gowda (USPGPUB DOCUMENT 2016/0104666, hereinafter Gowda)

Re claim 23 Zommer and Liu disclose the assembly of claim 22, 

Zommer and Liu does not specifically teach wherein the intermediate metal layer includes at least one of a titanium-nickel-silver (TiNiAg), a nickel-silver (NiAg) or a silver (Ag) layer. 


Gowda discloses wherein the intermediate metal layer includes at least one of a titanium-nickel-silver (TiNiAg), a nickel-silver (NiAg) (Nickel-Silver)[0004] or a silver (Ag) layer. 


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Gowda to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 25 Zommer and Liu disclose the assembly of claim 22, 

Zommer and Liu does not specifically teach wherein the first side of the ceramic tile is metallized by the intermediate metal layer, the intermediate metal layer including at least one of a titanium-nickel-silver (TiNiAg), a nickel-silver (NiAg) or a silver (Ag) layer.

Gowda discloses wherein the first side of the ceramic tile is metallized by the intermediate metal layer, the intermediate metal layer including at least one of a titanium-nickel-silver (TiNiAg), a nickel-silver (NiAg) (Nickel-Silver)[0004]  or a silver (Ag) layer.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Gowda to replace the material of Zommer’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Response to Arguments
Applicant’s arguments with respect to claims 14-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819